DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
Election/Restrictions
Applicant’s election of Group 1, claims 67 and 69-85 in the reply filed on 04/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants traversed the restriction on the grounds that Jadhav et al. does not disclose examples of delivering a nucleic acid into a subject by oral administration.  Applicants further argued that they “surprisingly discovered that nucleic acids can be successfully delivered to the target sites using lipid compositions by oral administration, which is non-obvious and unexpected in view of Jadhav et al.”  Thus, Applicant argued that amended claim 1 is non-obvious over Jadhav et al.  Applicant’s arguments are not persuasive because Jadhav et al. provide clear suggestion and motivation for the person of ordinary skill in the art to administer the disclosed compositions via oral administration.  See for example, page 219, 1st ¶ of Jadhav et al. teaches that the disclosed composition could be added to the animal feed or drinking water of a non-human animal.  Therefore, contrary to Applicant’s assertions, Jadhav et al. clearly contemplates oral delivery of the disclosed composition. 
In response to the Species Restriction, Applicants elected lipid No. 41, Sphinganine (d22:0).  At least claim 67, 69-78 and 80-85 read on the elected species.
Claims 67, 69-78 and 80-85 are pending for examination.  Claims 79 and 86-92 are withdrawn as being directed to a non-elected invention/species. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 69-70 recite “wherein the nucleic acid is delivered to...”  The metes and bounds of this phrase are indefinite, because claim 67 recites that “a lipid nucleic acid mixture” is delivered.  Claim 67 does not provide support for wherein the nucleic acid is delivered independently from the lipid nucleic acid mixture.  Claims 71-72 are rejected as being dependent upon a rejected base claim.
Claim 73 recites the following: The method of claim 67, wherein lipid nucleic acid is obtained by a boiling method, a reverse evaporation method, or by direct mixing.
The metes and bounds of the phrase “wherein lipid nucleic acid...” is indefinite, because it is unclear if the lipid nucleic acid referred to here is referencing the “lipid nucleic acid mixture” of claim 67, or if another lipid nucleic acid is included within the scope of claim 73.  It would be remedial if Applicants amend claim 73 to recite:
The method of claim 67, wherein the lipid nucleic acid mixture is obtained by a boiling method, a reverse evaporation method, or by direct mixing.
Claims 74 and 76 recite the limitation "the temperature..." in claim 73.  There is insufficient antecedent basis for this limitation in the claim.  Claim 73 makes no reference to any temperature.
Claims 74-77 are rejected as being dependent upon rejected base claim 73.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 67, 69-77 and 82-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandimalla et al. (WO2017/193087A1).
Regarding claim 67, Kandimalla et al. teach self-assembling nanostructures comprising a liposomal core and a nucleic acid coating.  In one embodiment, the liposomal core is comprised of one or more lipids, including wherein the lipid is sphingosine, sphingosine phosphate, methylated sphingosines, and sphinganines.  It is noted that the elected species is a Sphinganine compound.  
The liposomal/nucleic acid nanostructures of Kandimalla et al. are used to deliver nucleic acid to cells, and are further used to deliver nucleic acid to a subject for the treatment of a disorder or disease in a subject.  This portion of Kandimalla et al. is considered to render obvious claims 69-72.  See the nanostructure formulations on page 104, and see the methods of treating a disorder comprising delivering a liposomal complex comprising nucleic acid according to the present invention, see pages 106-107 of this reference.  Kandimalla et al. teach wherein the nucleic acid is an antisense oligonucleotide 10 to 30 nucleotides in length, see page 105.  This disclosure is considered to render obvious claims 82-85.
Although Sphinganine is selected from among many other lipids recited in the prior art, it is clear that all lipids (sphingolipids such as sphingosine, sphingosine phosphate, methylated sphingosines and sphinganines) recited on page 104 of the Kandimalla et al. reference are disclosed as equivalently useful to formulate the nucleic acid delivery vehicles described in this reference. This disclosure of Kandimalla et al. is considered to render obvious the instant claims which encompass sphingosine derivatives, including sphinganine (compound 41).
The final product of the liposomal/nucleic acid formulations of Kandimalla et al. appear to be identical to those set forth in the instant claims, regardless if the lipid/nucleic acid mixture was prepared by a boiling method, a reverse evaporation method, or by direct mixing.   Therefore, it follows that absent evidence to the contrary, the manner in which the liposomal formulations were made would have been a simple matter of design choice for the person of ordinary skill in the art at the effective filing date of the instant invention. Claims 73-77 are therefore obvious over the disclosure of the liposomal formulations of Kandimalla et al.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 67, 69-78 and 82-85 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jadhav et al. (WO-2008103276-A2).
Regarding claims 67 and 78, Jadhav et al. (see page 285, claims 1-4) teach the use of lipids of formula I for delivering nucleic acid (e.g. antisense strand comprises between 15 and 30 nucleotides in length) into cells, see page 274 for the following structure:

    PNG
    media_image1.png
    291
    922
    media_image1.png
    Greyscale

This compound falls within the scope of formula I recited in instant claim 67 and 78. (See claims 1-4, page 285, where it mentions composition of claims 1 and 4 comprising DSPC).
Regarding the oral administration of the formulation of Jadhav et al., the formulation can be added to the animal feed or drinking water of non-human animals, see paragraphs 1-2 of page 219, see the following:

    PNG
    media_image2.png
    262
    624
    media_image2.png
    Greyscale

Regarding claims 69-72, and 78, Jadhav et al. also teach the administration of the disclosed formulations to prevent, inhibit, or treat diseases, conditions, or traits in a cell, subject or organism. (See the abstract).  Jadhav et al. also teach “[m]ethods for treating or preventing cancer in a subject or organism comprising contacting the subject organism comprising contacting the subject or organism with a formulation or composition of the invention under conditions suitable to modulate the expression of the target gene in the subject or organism whereby the treatment or prevention of cancer can be achieved...The formulation or composition of the invention can be formulated or conjugated as described herein or otherwise known in the art to target appropriate tissues or cells in the subject or organism.” (See pages 118-119).
Jadhav et al. teach the use of evaporation techniques to produce the disclosed lipid particles, see the following: “[A]fter the molecule of interest has been contacted with the organic solution of lipids, the organic solvent is removed, thus forming an aqueous suspension of serum-stable molecule-lipid particles. The methods used to remove the organic solvent will typically involve evaporation at reduced pressures or blowing a stream of inert gas (e.g., nitrogen or argon) across the mixture.” (Page 192, ¶ 3).
Regarding claims 73-77, Jadhav et al. also teach preparation of siRNA/carrier solutions, see pages 258-259, where the suspension was heated at 30oC until clear, and then allowed to cool to room temperature.  
Regarding claims 82-85, the nucleic acid molecules of Jadhav et al. comprise one or more siRNA molecules comprising a sense strand and a complementary antisense strand, each strand having between 15 and 30 nucleotides in length, see page 13, 2nd ¶ and page 285.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 67, 69-77 and 80-85 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat. No. 6,074,667 to Kinnunen (PTO-892).

Regarding claim 67, Kinnunen ‘667 teach a method for transfecting a cell with a nucleic acid comprising contacting the cell with a liposomal transfection composition comprising the nucleic acid, a sphingosine or a derivative thereof, and a helper lipid (abstract, claim 1).  
The sphingosine derivative can be selected from a) dimethylsphingosine  
    PNG
    media_image3.png
    105
    482
    media_image3.png
    Greyscale
, b) dihydrosphingosine, 
    PNG
    media_image4.png
    101
    482
    media_image4.png
    Greyscale
, and c) phytosphingosine, 
    PNG
    media_image5.png
    101
    484
    media_image5.png
    Greyscale
.
Exemplified are liposomes prepared using lipid stocks of DOPE and sphingosine derivatives selected from sphingosine, phytosphingosine and phosphorylcholine-sphingosine (Col. 5, line 64-Col. 6, line 15).   
The liposomes were prepared by dissolving the lipids in chloroform, adding dioleoylglycerol or dioctanoylglycerol.  The solvent was evaporated under a stream of nitrogen and the drying was continued in a lyophilizator.  The dry lipid mixture was hydrated in a buffer for 30 minutes at 40°C in a water bath and vortexed every 5 minutes.  The liposomes obtained were sonicated and kept in a buffer.  The liposomes were kept in a refrigerator.  The liposomes and nucleic acid were mixed together in serum free DMEM (Col. 5, line 64-Col. 6, line 36
The DNA-lipid complexes were laid over KK-1 and HeLa cells to initiate the transfection (Col. 6, line 50-Col. 7, line 33).  
Kinnunen et al. teach a method for treating tumors in which liposomes containing a toxic gene are injected directly into the tumor, or into a body cavity.  Nucleic acids include DNA and RNA, such as antisense-RNA (Col. 4, lines 15-16 and 46-63).  
In-vivo administration of the lipid-nucleic acids include oral, rectal, nasal, intradermal or parenteral routes including subcutaneous, intravenous, intramuscular, infusion and more (Col. 5, lines 12-20).  
Claim Rejections - 35 USC § 103
Claims 67, 69-77 and 80-85 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (applied above), in view of Mi et al. and Allegood (PTO-892).
Kinnunen ‘667 is applied as discussed in the above 35 USC 102 rejection, the following rejection is applied to address the elected species of compound No. 41.  
While Kinnunen ‘667 teaches sphingosines of instant Formula (I), it differs from that of the prior art in that it does not teach No. 41 (Sphinganine (d22:0)).  
Kinnunen ‘667 teaches sphingosine derivatives as having the general formula: 
    PNG
    media_image6.png
    85
    313
    media_image6.png
    Greyscale
, wherein R1 and R2 can be H, R, X and Y can be H, and the alkyl chain can comprise double bonds.
Mi et al. (December 2016) discloses sphingolipid derivatives.  According to Mi et al. “...[g]lobal profiling of SPLs in herbal medicines provides a promising platform for the discovery and design of SPL-based immunomodulatory agents.” (See page 1, ¶ 1). In one embodiment, sphinganine, having the following structure is disclosed (See Figure S3, Page 25):
    PNG
    media_image7.png
    78
    169
    media_image7.png
    Greyscale

Allegood teaches the quantitative analysis of sphingolipids (title).  Sphingolipids are taught as components of biologic structures (pg. 1).  Long-chain spingoid bases are variations of the basic structure: 2-amino-1,3-dihydroxyalkanes that vary from linear 18 carbon alkyl chain containing no sites of unsaturation (d18:0), to as short as d14:0 and greater than d22:0, with possible unsaturations.  3-ketosphinganine, No. 8 of the instant invention, is taught as part of the sphingolipid metabolic pathway (page 3, Fig. 1.1).  Sphingoid bases include 3-ketossphinganine, sphinganine, phytosphingosine, sphingodienes, and sphingosine.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the dihydrosphingosine of Kinnunen ‘667 with sphinganine of Mi et al. to arrive at the instantly claimed lipid composition with nucleic acid.  One of ordinary skill in the art would have been motivated to substitute sphinganine d22:0 for dihydrosphingosine, with a reasonable expectation of success, because Kinnunen ‘667 teaches sphingosines and sphingosine derivatives for use in its liposomal carriers, sphinganine d22:0 falls within the limitations of the sphingosine derivative formula of Kinnunen ‘667, and sphinganine d22 and dihydrosphingosine share a core structure of HOCH2C(NH2H)C(OHH) followed by a hydrocarbon chain.
It would have been obvious to one of ordinary skill in the art to modify sphinganine to arrive at instantly claimed No. 41.  One of ordinary skill in the art would have been motivated to modify sphinganine to sphinganine d22:0, with a reasonable expectation of success because Allegood teaches that long-chain spingoid bases are variations of the basic structure: 2-amino-1,3-dihydroxyalkanes that vary from linear 18 carbon alkyl chain containing no sites of unsaturation (d18:0), to as short as d14:0 and greater than d22:0, with possible unsaturations. Additionally, sphinganine d22:0 is structurally analogous to the sphingosine derivatives of Kinnunen et al., which differ by a single double bond in a C19 hydrocarbon chain and they would be expected to be interchangeable and to have similar chemical activity because of their structural similarity. MPEP 2144.09.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699